Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 5-8, 17-26 are pending and examined herein on the merits. 




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


1) Claim(s) 17, 18, 20, 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herbert et al. (DE 2524956, PTO-892 of record in the Parent Application).
	Herbert et al. discloses halogenated methyl-propyl ether such as 2H-Perfluoropropyl fluoromethyl-ether (instant compound with CAS # 60598-14-3, CF3-CHF-CF2-O-CH2F) useful as inhalation anesthetic. See English Translation, page 3, bottom 
Regarding the recitation in claim 21, “wherein the compound potentiates GABAA receptors, but does not inhibit NMDA receptors”, it is pointed that this recitation is the property of the compound and will be possessed by the anesthetic such as 2H-Perfluoropropyl fluoromethyl-ether.
Herbert et al. anticipates instant claims 17, 18, 20, 21. 


2) The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 17, 18, 19, 20, 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cromwell et al. (Anesthesiology (1971), 35(4), 401-8, PTO-1449).
Cromwell et al. discloses a method of inducing anesthesia by exposing human to inhalation anesthetic instant halogenated methyl-ethyl ether F2CHCH(Cl)OCF3 (CAS # 33445-33-9). See page 401, left hand column.
The recitation in claim 21, “wherein the compound potentiates GABAA receptors, but does not inhibit NMDA receptors”, it is pointed that this recitation is the property of the 2CHCH(Cl)OCF3 (CAS # 33445-33-9).
Cromwell et al. anticipates instant claims 17, 18, 19, 20, 21. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3) Claims 5-8, 17-26 are rejected under 35 U.S.C. 103 as being unpatentable over Hudlicky et al. (Journal of Fluorine Chemistry (2000), 102(1-2), 363-367, PTO-1449), and further in view of Terrell (US 4,762,856, PTO-1449).
Hudlicky et al. teaches that volatile fluorinated ethyl methyl ethers are well known to be general anesthetics. See Fig. 1; page 364, right hand column, para 2; see compound 

    PNG
    media_image1.png
    130
    139
    media_image1.png
    Greyscale

Hudlicky et al. does not teach fluorinated ethyl methyl ethers such as instant ethane,1-bromo-1,1,2-trifluoro-2-(trifluoromethoxy) as instant claims (CAS#2356-55-0) i.e teaches F instead of Br in structure 2; teaches CF3CFH- instead of CF2Br-CFH-.
Hudlicky et al. does not specifically teach inducing anesthesia via the respiratory system employing the fluorinated ethyl methyl ethers.
Terrell teaches that volatile anesthetics halogenated ether derivatives such enflurane, methoxyflurane, isoflurane, 2-(difluoromethoxy)-1,1,1,2-tetrafluoroethane are well known. These halogenated ethers are inhalation anesthetics. See column 1, lines 5-30.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the instant ethane, 1-bromo-1,1,2-trifluoro-2-(trifluoromethoxy) compound as in instant claim 5, 17, 22 in an effective amount for inducing anesthesia or inducing sedation in human because 1) Hudlicky et al. teaches that fluorinated ethyl methyl ethers such as compounds 1, 2 are well known to be general anesthetics, and 2) Hudlicky et al. also teaches that fluorinated ethyl methyl ethers containing –Br also have anesthetic properties. Accordingly, one of ordinary skill in the art at the time of invention would have reasonably expected that substitution of –Br for -
Hudlicky et al. teaches that fluorinated ethyl methyl ethers such as compounds 1, 2 are well known to be general anesthetics, and Hudlicky et al. also teaches that fluorinated ethyl methyl ethers containing –Br also have anesthetic properties. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute –Br for -F in compound 2 CF3-CFH- to obtain CF2Br-CFH- as in instant claim 5 for inducing anesthesia or inducing sedation in human. One of ordinary skill in the art at the time of invention would have reasonably expected that substitution of –Br for -F in compound 2 of structure CF3-CFH- to obtain CF2Br-CFH- results in bromo fluorinated ethyl methyl ether as in instant claims having anesthetic properties, since Hudlicky et al. also teaches that fluorinated ethyl methyl ethers containing –Br also have anesthetic properties.
Further, one of ordinary skill in the art would have reasonably expected that instant particular bromo fluorinated ethyl methyl ether would have same or substantially similar beneficial therapeutic effects and usefulness in methods taught by Hudlicky et al., based on the reasonable expectation that structurally similar species usually have similar properties. See, e.g., Dillon, 919 F.2d at 693, 696, 16 USPQ2d at 1901, 1904, as noted in MPEP 2144. See also Deuel, 51 F.3d at 1558, 34 USPQ2d at 1214, and If the claimed invention and the structurally similar prior art species share any useful property, that will generally be sufficient to motivate an artisan of ordinary skill to make the claimed species, In fact, similar properties may normally be presumed when compounds are very close in structure. 

Further, instant compound CAS # 276640-96-1, which is CF3-CF2-OCF2-Cl in instant claim 17 differ from compound 4 which is CF3-CFCl-OCF3, compound 6 CF2Cl-CF2-OCF3 taught by Hudlicky et al., by the position of Cl, and F i.e instant compound CF3-CF2-OCF2-Cl and compounds 4, 6 of Hudlicky et al. are isomers. See structures below.


    PNG
    media_image2.png
    137
    289
    media_image2.png
    Greyscale


Instant compound in claim 17 CAS # 276640-96-1, which is CF3-CF2-OCF2-Cl is obvious over compound 4 which is CF3-CFCl-OCF3, compound 6 which is CF2Cl-CF2- A novel useful compound that is isomeric with the prior art compound is unpatentable unless it possesses some unobvious or unexpected beneficial property not possessed by the prior art compound. In re Norris, 179 F.2d 970, 84 USPQ 458 (CCPA 1970). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the instant CAS # 276640-96-1, which is CF3-CF2-OCF2-Cl compound as instant claim 17 in inducing anesthesia or inducing sedation in human because 1) Hudlicky et al. teaches that fluorinated ethyl methyl ethers such as compounds 4, 6 which are isomers of instant compound as well known to be general anesthetics. Accordingly, one of ordinary skill in the art at the time of invention would have reasonably expected that instant CAS # 276640-96-1, which is CF3-CF2-OCF2-Cl as in instant claims having anesthetic properties, since it is an isomer of compounds 4, 6 taught by Hudlickly et al. which have anesthetic properties. 

The recitation in claim 5, “A method for inducing anesthesia in a subject by potentiating GABAa receptors without inhibiting NMDA receptors”, Hudlicky et al. in view of Terrell renders administration of instant compound bromo-1,1,2-trifluoro-2-(trifluoromethoxy) in an effective amount to induce anesthesia in a subject obvious, and administration of said compound will potentiate GABAa receptors without inhibiting NMDA receptors, since it is the property of the compound and such property will be possessed by said compound.
The recitation in claim 21, and claim 26, “wherein the compound potentiates GABAa receptors, but does not inhibit NMDA receptors”, it is pointed that this recitation is 

Prior Art made of Record:
WO 9739081 or US 5,730,894; CAS # 56860-81-2; teaches ompounds therein can be used as anesthetics;
US 3,476,860 / PTO-1449, compound CAS # 233258-12-3 present in the genus;
US "20150157596";
European Journal of Medicinal Chemistry (2009), 44(2), 885-890, compound CAS#233258-12-3…….halogenated methyl-isopropyl ether;

Anesthesia & Analgesia (Baltimore) (1999), 88(4), 884, CAS#233258-12-3…….halogenated methyl-isopropyl ether;

Chemosphere (2001), 44(4), 897-905, gives table of halogenated methyl-ethyl ethers with BPs, and also in general teaches they are useful as anesthetics.



Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shobha Kantamneni, Ph.D whose telephone number is 571-272-2930.  The examiner can normally be reached on Monday-Friday, 8am-4pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, Ph.D can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627